Citation Nr: 0317991	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  A notice of disagreement was received in June 1995, a 
statement of the case was issued later that same month, and a 
substantive appeal was also received in June 1995.  In 
September 2001, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).

In December 2002, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.


REMAND

As noted by the Board in September 2001, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (as in effect prior to March 1997).  Both 
versions of 38 C.F.R. § 3.304(f) must be considered in the 
present case since the change in regulation became effective 
during the course of the veteran's appeal.

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims.  However, the amendment did not change the 
pertinent part of the regulation as in effect from March 1997 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

As conceded by the Board within the September 2001 decision, 
the record before the Board includes a diagnosis of PTSD.  In 
October 1994, a diagnosis of PTSD was made in connection with 
the veteran's claim for Social Security benefits.  A private 
medical record from "J.M.," PhD., indicates PTSD.  However, 
a May 1997 VA PTSD examination did not result in a diagnosis 
of PTSD. 

Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions do not 
support such a finding.  For example, in the VA examination 
of May 1997, the veteran states to the examiner that he 
"himself was not involved in combat actives."  It was also 
stated that the veteran "spent most of his tour working in a 
supply room."  

The veteran has cited numerous stressors in service.  As 
stated by the Court, a medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
The joint motion appears to argue that one  stressor has been 
confirmed.  The U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) reported in July 1997 that the area 
where the veteran was stationed in Vietnam had been subjected 
to several ambushes.  The RO has repeatedly requested the 
veteran to furnish the details of the claimed stressors, with 
no success.  He has merely reiterated his assertions that he 
went on convoys where is saw enemy soldiers killed and also 
saw U.S. soldiers who had been killed or wounded.  He also 
claims to have seen a dead soldiers head on a post.  The 
veteran has provided no names, dates or other specifics.  He 
has also claimed to have witnessed an explosion, but again no 
specifics have been provided to allow for verification.  
Notwithstanding, in light of the Court's recent decision in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Board finds that one stressor has been confirmed:  The 
veteran was subjected to ambushes during his service in 
Vietnam.   

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Zarycki, 6 Vet. App. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner precisely what 
stressors have been accepted as established by the record, 
and the medical examiners must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

In light of Zarycki and West, there is insufficient evidence 
to support a finding that the veteran suffers from PTSD 
related to the verified stressor.  Nevertheless, based a 
review of the joint motion, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination (by a panel of two 
psychiatrists if possible) for the 
purpose of ascertaining whether the 
veteran suffers from PTSD and, if so, 
whether it is related the one confirmed 
inservice stressor.  Send the claims 
folder to the examiner(s) for review.  

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should provide explicit responses to the 
following questions:

(a) Does the veteran have PTSD?
(b) If so, is the veteran's PTSD related to 
the following verified stressor during his 
service in Vietnam:  ambushes by the enemy. 

The examiner(s) should provide a 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.  
If a diagnosis of PTSD is appropriate, 
the examiner(s) should comment upon the 
link between the verified ambushes and 
current symptoms.  If possible, the 
examiner(s) should indicate reasons for 
agreeing or disagreeing with the reports 
of the May 1997 VA examination and the 
May 2003 medical report of J.M., PhD.    

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




